*882OPINION.
Lansdon :
The notes in controversy here were acquired by the petitioner prior to March 1,1913. No evidence of the value of such notes at the said date having been introduced, we are without any basis upon which to determine the deductible losses sustained when worthlessness was ascertained in the taxable years. On this point the determination of the respondent is approved. Ayer v. Blair, 26 Fed. (2d) 547.
The record is not clear as to petitioner’s position with regard to the second issue. In the petition the amount is claimed as a deduction for actual depreciation sustained. By amendment at the hearing it was alleged that the amount was deductible as ordinary and necessary business expenses. No evidence was introduced with regard to the amount- being depreciation. The evidence introduced to establish that this was a business expense consisted merely of the amounts of the opening and closing accounts. The opening dates shown are different from the beginning date of the period herein involved. The expenses claimed were not itemized. Such evidence is insufficient to *883sustain a claim for deduction as ordinary and necessary business expenses. There must be a showing that each specific item of expense constitutes a proper deduction.
Reviewed by the Board.

Decision will he entered for the resfondent.